Citation Nr: 1017332	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-20 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
limitation of motion of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1981, April 1983 to April 1987, and October 1989 
to November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned in March 2010.  
At the hearing the Veteran submitted additional evidence with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  
 

FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
limitation of motion of the lumbar spine has not been 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the thoracolumbar 
spine, nor have incapacitating episodes been shown. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for limitation of 
motion of the lumbar spine is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
an April 2005 correspondence.  These letters detailed the 
elements of a an increased rating claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
requires notice that a disability rating and an effective 
date for the award of benefits will be assigned.  The Board 
notes that the Veteran did not receive preadjudicatory 
Dingess notice here.  However, such notice was ultimately 
provided in March 2009 and the claim was thereafter 
readjudicated, curing the timing defect.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in September 2005, May 2007, and July 2009.  The 
Board finds these examinations sufficient since the medical 
findings are stated in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in March 
2010. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The September 2005 rating decision granted the Veteran an 
increased rating to 20  percent; however, the Veteran then 
appealed that rating decision.  Under the current 
regulations, disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The Diagnostic 
Code that is applicable to the Veteran's claim is 5237 
(lumbosacral strain), which utilizes the General Rating 
Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating where the 
evidence shows forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  

After a careful review of the Veteran's claims file, the 
Board finds that the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for limitation 
of motion of the lumbar spine.  Again, in order for the 
Veteran to be granted an increased rating, the evidence must 
show forward flexion of the thoracolumbar spine 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  However, the Veteran's forward flexion at his 
September 2005 VA examination was to 60 degrees.  At his May 
2007 VA examination it was to 65 degrees, and at his July 
2009 VA examination it was to 45 degrees, with pain starting 
at 20 degrees.  The Board notes that all three examinations 
noted that the Veteran's lumbosacral spine had tenderness and 
tightness.  

The record also includes clinical records reflecting 
complaints of low back pain.  VA records in 2004 and 2005 
reflect that he was receiving injections for his low back 
pain and also was receiving therapy and moist heat 
treatments.  A September 2008 VA outpatient record noted that 
the Veteran was taking medication to control his low back 
symptoms.  However, these fail to demonstrate the requisite 
limitation of motion for a higher evaluation, and also fail 
to demonstrate ankylosis.  

Based on the above, there is no evidence that his forward 
flexion was 30 degrees or less or that he had favorable 
ankylosis; thus, the Veteran's limitation of motion of the 
lumbar spine does not meet the criteria for a 40 percent 
disability rating but instead more nearly approximates the 
criteria for a 20 percent disability.  In reaching this 
conclusion, the Board has appropriately considered additional 
limitation of function due to factors such as pain and 
weakness. See DeLuca, supra.  However, while range of motion 
was accompanied by pain at the July 2009 VA examination, none 
of the examination reports demonstrated any additional 
functional loss with repetitive motion, despite such pain.  
Thus, the currently assigned 20 percent rating for the 
limitation of motion of the lumbar spine already contemplates 
any pain on limitation of motion and does not warrant an 
additional rating under DeLuca.   

The Board notes that the Veteran's limitation of motion of 
the lumbar spine may also be rated under Diagnostic Code 5243 
for intervertebral disc syndrome (IVDS).  In order for the 
lumbar spine disorder to warrant a 40 percent disability 
rating under this code, there must be evidence of 
incapacitating episodes having a total duration of 4 to 6 
weeks during the previous 12 months.  At the September 2005 
VA examination it was noted that the Veteran had one 
incapacitating episode that lasted 2 weeks in the previous 
year.   At the May 2007 VA examination it was noted that  he 
had two incapacitating episodes over the past year and the 
episodes lasted three to five days.  The July 2009 VA 
examination stated that the Veteran had no incapacitating 
episodes, also no flare-ups, in the past year.  The Board 
finds that though the Veteran had a history of incapacitating  
has flare-ups with activity, and occasionally on a weekly 
basis, there is no evidence of record to support a finding 
that they lasted 4 to 6 weeks during the previous 12 months. 

In addition, the Board observes that the Notes following the 
General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of 
the spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  However, after careful 
review of the Veteran's claims file the Board finds that 
though the Veteran has reported sensory deficits of the lower 
extremities, medical professionals have related these 
symptoms to his non-service-connected hip disorders and not 
to his service-connected low back disability.  At his 
September 2005 VA examination it was noted that he had a 
vague decreased sensation in the legs but it was generalized 
and not specific.  The examiner did not diagnose any 
radicular or other neurologic disorders at that time.  At the 
July 2009 VA examination it was noted that the Veteran had 
radiation down both hips into the buttocks; however, it was 
noted that there was no sensory deficits to the lower 
extremities and that he could not ambulate on his heels and 
toes or perform heel and toe walking.  Therefore, it was 
concluded that any neurological problems were more likely 
related to the hips.  Thus, the Board finds that without 
evidence of neurological abnormalities secondary to 
limitation of motion of the lumbosacral spine, a separate 
rating is not warranted.   

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the low back 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown. In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

In sum, the Board finds that the disability due to the 
Veteran's limitation of motion of the lumbar spine is not so 
severe as to approach the criteria for an increased rating.  
The disability is not manifested by limitation of forward 
flexion to 30 degrees or less and there is no sign of 
ankylosis.  Therefore, an increased rating in excess of 20 
percent for the limitation of motion of the lumbar spine is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


A rating in excess of 20 percent for fracture of the 
limitation of motion of the lumbar spine is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


